Exhibit 10.8

Y-MABS THERAPEUTICS, INC.

2018 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Y-mAbs Therapeutics, Inc. a Delaware corporation, (the “Company”), pursuant to
its 2018 Equity Incentive Plan, as may be amended from time to time (the
“Plan”), hereby grants to the holder listed below (“Participant”), an option to
purchase the number of shares of the Company’s Common Stock (the “Shares”), set
forth below (the “Option”). This Option is subject to all of the terms and
conditions set forth herein, as well as in the Plan and the Stock Option
Agreement attached hereto as Exhibit A (the “Stock Option Agreement”), each of
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Stock Option Agreement.

 

Participant:

  

(                )

  











Grant Date:

  

(                )

  











Vesting Commencement Date:

  

(                )

  











Exercise Price per Share:

  

$(                )

  











Total Exercise Price:

  

$(                )

  











Total Number of Shares

Subject to the Option:

  

(                )

  











Expiration Date:

  

(                )

  











Vesting Schedule:









Twenty-five percent (25%) of the Shares subject to the Option shall vest and
become exercisable on the twelve (12) month anniversary of the Vesting
Commencement Date, and one forty-eighth (1/48th) of the Shares subject to the
Option shall vest each month over the next three (3) years thereafter on the
same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month).

Notwithstanding the foregoing, in the event of a Termination of Service caused
by termination by the Company for Cause or termination by the Participant
voluntarily (other than for Retirement), such vesting schedule shall terminate
immediately, and the Shares subject to the Option which have not vested prior to
such Termination of Service shall not vest and shall not become exercisable by
the Participant.

In the event of a Termination of Service caused by termination by the Company
without Cause or by the Participant for Good Reason, or by the Participant’s
Retirement, Disability or death, then the Shares subject to the Option shall
continue to vest and become exercisable in accordance with the above vesting
schedule provided, however, that upon the occurrence of an event constituting a
Change of Control, all Shares (100%) subject to the Option shall vest and become
immediately exercisable in full so long as the Participant’s employment
relationship with the Company has not been terminated by the Company for Cause
or by the Participant voluntarily (other than for Retirement) prior to the date
of such Change of Control.

--------------------------------------------------------------------------------

This Option will be exercisable with respect to the Shares which have vested as
per the above vesting schedule until a date no later than the earlier of (1) the
Option's original Term/Expiration Date set forth above, or (2) the 10th
anniversary of the original Date of Grant set forth above. Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in the Plan.

Section 3.3 (c) and (d) of the Stock Option Agreement shall not apply to this
Option.

“Cause” shall mean: (i) conviction of the Participant of any felony; (ii)
conviction of the Participant of any lesser crime or offense involving fraud,
misappropriation, theft or embezzlement of the property of the Company or its
affiliates; (iii) gross negligence or willful misconduct by the Participant in
connection with the performance of any material portion of his or her duties
under any employment agreement or arrangement or other agreement between the
Participant and the Company; (iv) conviction of a crime involving a violation of
federal or state securities laws, a breach of a fiduciary duty or moral
turpitude; (v) abuse of alcohol or another drug while performing his or her
duties as an employee of the Company; or (vi) a breach of or a failure or
refusal by Participant to comply with any material provision of his or her
employment agreement or arrangement with the Company if not cured within ten
(10) days after written notice thereof from the Company.

“Good Reason” shall mean the occurrence of any of the following, in each case
during the term of the Participant’s employment relationship with the Company,
without the Participant's written consent: (i) a material reduction in the
Participant's base salary or compensation; (ii) a material reduction in the
Participant's bonus opportunity; (iii) a relocation of the Participant's
principal place of employment by more than 50 miles; (iv) any material breach by
the Company of any provision of a Participant’s employment agreement or
arrangement, or any material provision of any other agreement between the
Participant and the Company; (v) the Company's failure to obtain an agreement
from any successor to the Company to assume and agree to perform a Participant’s
employment agreement or arrangement in the same manner and to the same extent
that the Company would be required to perform if no succession had taken place,
except where such assumption occurs by operation of law; (vi) a material,
adverse change in the Participant's title, authority, duties, or
responsibilities (other than temporarily while the Participant is physically or
mentally incapacitated or as required by applicable law); or (vii) a material
change in the reporting structure applicable to the Participant.

“Disability” shall mean total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.



Type of Option:          ☐    Incentive Stock Option
                ☐    Nonqualified Stock Option



--------------------------------------------------------------------------------

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement,
and this Grant Notice. Participant has reviewed the Stock Option Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement.





Y-MABS THERAPEUTICS, INC.:



PARTICIPANT:







By:

 

    

By:

 











Print Name:

 

Print Name:

 











Title:

 

 











Address:

 

Address:

 

 









--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Y-mAbs Therapeutics,
Inc., a Delaware corporation (the “Company”), has granted to the Participant an
Option under the Company’s 2018 Equity Incentive Plan, as may be amended from
time to time (the “Plan”), to purchase the number of Shares indicated in the
Grant Notice.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE 2.

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Participant’s past and/or continued
employment with or service to the Company or any Subsidiary and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the Option to purchase any part or all of an aggregate of the number
of Shares set forth in the Grant Notice, upon the terms and conditions set forth
in the Plan and this Agreement, subject to adjustments as provided in Article IX
of the Plan. Unless designated as a Nonqualified Stock Option in the Grant
Notice, the Option shall be an Incentive Stock Option to the maximum extent
permitted by law.

2.2 Exercise Price. The exercise price of the Shares subject to the Option shall
be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the Shares subject to the Option
shall not be less than 100% of the Fair Market Value of a Share on the Grant
Date. Notwithstanding the foregoing, if this Option is designated as an
Incentive Stock Option and the Participant is a Greater Than 10% Stockholder as
of the Date of Grant, the exercise price per share of the Shares subject to the
Option shall not be less than 110% of the Fair Market Value of a Share on the
Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, the Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and the Participant.

 



A-1

--------------------------------------------------------------------------------

ARTICLE 3.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.11 and 5.17 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Participant.

(c) Notwithstanding Section 3.1(a) hereof and the Grant Notice, but subject to
Section 3.1(b) hereof, in the event of a Change in Control the Option shall be
treated pursuant to Sections 9.2 and 9.3 of the Plan.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice, which shall in no event
be more than ten (10) years from the Grant Date;

(b) If this Option is designated as an Incentive Stock Option and the
Participant, at the time the Option was granted, was a Greater Than 10%
Stockholder, the expiration of five (5) years from the Grant Date;

(c) The expiration of three (3) months from the date of the Participant’s
Termination of Service, unless such termination occurs by reason of the
Participant’s death or disability; or

(d) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s death or disability.

3.4 Special Tax Consequences. The Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options, including
the Option (if applicable), are exercisable for the first time by the
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Nonqualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code. The Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder. The Participant also acknowledges
that an Incentive Stock Option exercised more than three (3) months after the
Participant’s Termination of Employment, other than by reason of death or
disability, will be taxed as a Nonqualified Stock Option.

 

A-2

--------------------------------------------------------------------------------

3.5 Tax Indemnity.

(a) The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and the Participant’s employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes or social security contributions in any jurisdiction)
that is attributable to (1) the grant or exercise of, or any benefit derived by
the Participant from, the Option, (2) the acquisition by the Participant of the
Shares on exercise of the Option or (3) the disposal of any Shares.

(b) The Option cannot be exercised until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Shares by the Participant. The Company shall not be
required to issue, allot or transfer Shares until the Participant has satisfied
this obligation.

(c) The Participant hereby acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Liabilities
in connection with any aspect of the Option and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of any
Award, including the Option, to reduce or eliminate the Participant’s liability
for Tax Liabilities or achieve any particular tax result. Furthermore, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant of an Award, including the Option, and the date of any relevant
taxable event, the Participant acknowledges that the Company may be required to
withhold or account for Tax Liabilities in more than one jurisdiction.

ARTICLE 4.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Section 5.3 hereof,
during the lifetime of the Participant, only the Participant may exercise the
Option or any portion thereof, unless it has been disposed of pursuant to a DRO.
After the death of the Participant, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3
hereof, be exercised by the deceased the Participant’s personal representative
or by any person empowered to do so under the deceased the Participant’s will or
under the then applicable laws of descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional Shares.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company; for the
avoidance of doubt, delivery shall include electronic delivery), during regular
business hours, of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3 hereof:

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator. The notice shall be
signed by the Participant or other person then entitled to exercise the Option
or such portion of the Option;

 

A-3

--------------------------------------------------------------------------------

(b) The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which shall be made by deduction from other
compensation payable to the Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

(c) Any other written representations or documents as may be required in the
Administrator’s sole discretion to evidence compliance with the Securities Act,
the Exchange Act or any other applicable law, rule or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Participant:

(a) Cash or check;

(b) With the consent of the Administrator, surrender of Shares (including,
without limitation, Shares otherwise issuable upon exercise of the Option) held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences and having a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; or

(c) Other legal consideration acceptable to the Administrator (including,
without limitation, through the delivery of a notice that the Participant has
placed a market sell order with a broker with respect to Shares then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

4.5 Conditions to Issuance of Shares. The Shares deliverable upon the exercise
of the Option, or any portion thereof, may be either previously authorized but
unissued Shares or issued Shares which have then been reacquired by the Company.
Such Shares shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any Shares purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the conditions in
Section 10.7 of the Plan and following conditions:

(a) The admission of such Shares to listing on all stock exchanges on which such
Shares are then listed;

(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;



A-4

--------------------------------------------------------------------------------

(d) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4 hereof; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article IX of the Plan.

ARTICLE 5.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.

5.2 Whole Shares. The Option may only be exercised for whole Shares.

5.3 Option Not Transferable.

(a) Subject to Section 4.1 hereof, the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the Option has been exercised and the Shares underlying the
Option have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) unless and until the Option has been
exercised, and any attempted disposition thereof prior to exercise shall be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) During the lifetime of the Participant, only the Participant may exercise
the Option (or any portion thereof), unless it has been disposed of pursuant to
a DRO; after the death of the Participant, any exercisable portion of the Option
may, prior to the time when such portion becomes unexercisable under the Plan or
this Agreement, be exercised by the Participant’s personal representative or by
any person empowered to do so under the deceased the Participant’s will or under
the then-applicable laws of descent and distribution.

 

A-5

--------------------------------------------------------------------------------

(c) Notwithstanding any other provision in this Agreement, the Participant may,
in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to the Option upon the Participant’s death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights pursuant to
the Plan is subject to all terms and conditions of the Plan and this Agreement,
except to the extent the Plan and this Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Administrator. If
the Participant is married or a domestic partner in a domestic partnership
qualified under Applicable Law and resides in a community property state, a
designation of a person other than the Participant’s spouse or domestic partner,
as applicable, as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Option shall not be effective without the prior
written consent of the Participant’s spouse or domestic partner. If no
beneficiary has been designated or survives the Participant, payment shall be
made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by the Participant at any time provided
the change or revocation is filed with the Administrator prior to the
Participant’s death.

5.4 Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences as a result of the grant, vesting and/or
exercise of the Option, and/or with the purchase or disposition of the Shares
subject to the Option. The Participant represents that the Participant has
consulted with any tax consultants the Participant deems advisable in connection
with the purchase or disposition of such Shares and that the Participant is not
relying on the Company for any tax advice.

5.5 Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.6 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Shares contemplated by Article IX of the Plan (including, without limitation, an
extraordinary cash dividend on such Shares), the Administrator shall make such
adjustments the Administrator deems appropriate in the number of Shares subject
to the Option, the exercise price of the Option and the kind of securities that
may be issued upon exercise of the Option. The Participant acknowledges that the
Option is subject to adjustment, modification and termination in certain events
as provided in this Agreement and Article IX of the Plan.

5.7 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 5.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
the Participant shall, if the Participant is then deceased, be given to the
person entitled to exercise his or her Option pursuant to Section 4.1 hereof by
written notice under this Section 5.7. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.8 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 



A-6

--------------------------------------------------------------------------------

5.9 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.10 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all Applicable
Law and regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such Applicable Law. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such Applicable Law.

5.11 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Participant.

5.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.3 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

5.13 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Participant shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Participant. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Participant in such
disposition or other transfer.

5.14 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.15 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries or
interfere with or restrict in any way with the right of the Company or any of
its Subsidiaries, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant’s at any time.



A-7

--------------------------------------------------------------------------------

5.16 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.



5.17 Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.18 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

*    *    *    *    *

A-8

--------------------------------------------------------------------------------